Case 6:18-cr-00233-RBD-GJK Document 38 Filed 06/14/19 Page 1 of 7 PagelD 115°°%°'°"°

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
Vv Case Number: 6:18-cr-233-Orl-37GJK

BRIAN KUCHARSKI USM Number: 71323-018

 

Rick Lee Jancha, Esq.
189 S Orange Ave Ste 1800
Orlando, FL 32801-3261

JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Count One of the Information. The defendant is adjudicated guilty of this offense:

Date Offense Count
Title & Section Nature of Offense Concluded Number
18 U.S.C. §§ 1341 and 2 Mail Fraud May 9, 2018 One

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant's economic circumstances.

Date of Imposition of Sentence:

June 10, 2019

Milt
ROY B. DALTON, J&

UNITED STATES DISTRICT JUDGE

June a , 2019

 

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00233-RBD-GJK Document 38 Filed 06/14/19 Page 2 of 7 PagelD 116°98°7 1°

‘ Brian Kucharski
6:18-cr-233-Orl-37GJK

PROBATION
The defendant is hereby placed on probation for a term of three (3) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

The mandatory drug testing requirements of the Violent Crime Control Act are suspended. However, the Court
orders the defendant to submit to random drug testing not to exceed 104 tests per year.

You must cooperate in the collection of DNA as directed by the probation officer.

You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this
judgment.

You must notify the court of any material change in your economic circumstances that might affect your ability to
pay restitution, fines, or special assessments.

oOn>

Noose

oo

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of the time you were sentenced, unless the probation officer instructs you to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

5, You must live at a place approved by the probation officer. If you plan to change where you live or anything about

your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer

excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know
someone has been convicted of a felony, you must not knowingly communicate or interact with that person
without first getting the permission of the probation officer.

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00233-RBD-GJK Document 38 Filed 06/14/19 Page 3 of 7 PagelD 117°79°°"®

. Brian Kucharski
"  6:18-er-233-Orl-37GJK

9.

10.

11.

12.

13.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72
hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The
probation officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A.U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00233-RBD-GJK Document 38 Filed 06/14/19 Page 4 of 7 PagelD 11g hase 4oF8

‘ Brian Kucharski
6:18-cr-233-Orl-37GJK

ADDITIONAL CONDITIONS OF PROBATION

The defendant shall also comply with the following additional conditions of probation:

e The defendant shall participate in the Home Detention program for a period of six (6) months. During this time, the
defendant will remain at the defendant's place of residence except for employment and other activities approved in
advance by the Probation Office. The defendant will be subject to the standard conditions of Home Detention
adopted for use in the Middle District of Florida, which may include the requirement to wear an electronic monitoring
device and to follow electronic monitoring procedures specified by the Probation Office. Further, the defendant
shall be required to contribute to the costs of these services not to exceed an amount determined reasonable by
the Probation Office based on the defendant's ability to pay.

e The defendant shall perform 100 hours of community service as a condition of supervision in lieu of paying a fine.

e The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making
an obligation for any major purchases without approval of the probation officer. The defendant shall provide the
probation officer access to any requested financial information.

¢ The defendant shall serve 60 days, which may be served on weekends, at the Alternative to Incarceration
Program at the Brevard County Sheriffs Work Farm, 2955 Pluckebaum Road, Cocoa, Florida. While at the
“Farm,” the defendant shall abide by all the rules and regulations of the program.

e The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00233-RBD-GJK Document 38 Filed 06/14/19 Page 5 of 7 PagelD 119°°°°"®

' Brian Kucharski
6:18-cr-233-Orl-37GJK

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment ' Fine Restitution

TOTALS $100.00 N/A Waived $63,483.52

The defendant must make restitution (including community restitution) to the following payees in the amount listed
below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(|),
all nonfederal victims must be paid in full prior to the United States receiving payment.

Name of Payee Restitution Ordered

Ebay $20,777.58
Attn: Christian Hardman

583 W. Ebay Way,

Draper, UT 84020-5200

PayPal $21,092.77
Attn: Jake Ruzicka

2211 North First Street,

San Jose, CA 95131

103 individual victims - See $21,613.17
attached chart for payees

SCHEDULE OF PAYMENTS

The defendant shall begin making payments of $200.00 per month and this payment schedule shall continue until such time
as the Court is notified by the defendant, the victim or the government that there has been a material change in the ability
to pay. The Court finds that the defendant does not have the ability to pay interest and the Court waives the interest
requirement for the restitution.

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the Clerk, U.S. District Court, unless otherwise directed by the court, the probation officer, or the United States
attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine

principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

 

‘ Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
” Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00233-RBD-GJK Document 38 Filed 06/14/19 Page 6 of 7 PagelD 120° 79° 8 °°

. Brian Kucharski
6:18+cr-233-Orl-37GJK

Joint and Several

Restitution shall be paid jointly and severally with Jolanta Kucharski in case number 6:19-cr112-Orl-37LRH.

FORFEITURE

Defendant shall forfeit to the United States those assets previously identified in the Order of Forfeiture (Doc. 28), that are
subject to forfeiture.

The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full

before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the
Schedule of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00233-RBD-GJK Document 38 Filed 06/14/19 Page 7 of 7 PagelD 121

Individual Victims and Restitution Ordered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Victim {| Restitution S.C. $160.00 K.H. $165.00
Initials Ordered B.S. $156.00 P.H. $165.00

A.P. $157.67 NLR. $266.00 GR. $171.00

N.G. $190.00 K.S. $168.00 C.U. $165.00

R.L. $340.00 D.S. $250.00 T.Y $401.00

T.T. $171.00 W.D. $174.00 AA. $165.00

A.P. $260.00 JL. $161.00 S.J. $175.00

T.B. $231.00 JS. $156.00 P.M. $158.50

G.D. $165.00 B.N. $370.00

R.A. $160.00 E.M. $380.00

W.H $157.00 T.R. $170.00

A.E. $275.00 T.S. $160.00

E.G. $169.00 V.T. $399.00

S.N. $199.00 P.M. $260.00

K.P. $160.00 S.K. $157.00

JLK. $200.00 B.R. $180.00

L.P. $165.00 S.S. $167.00

AN. $405.00 R.S. $180.00

1M. $163.00 J.R. $160.00

S.D. $157.00 F.B. $250.00

R.C. $300.00 SC.W. $166.00

B.T. $250.00 B.J.B. $205.00

W.M. $158.00 J.P. $169.00

D.T. $300.00 D.H. $280.00

M.E. $312.00 H.X. $172.00

T.A. $385.00 R.B. $305.00

T.F. $379.00 B.H. $400.00

H.U. $155.00 D.O. $60.00

D.B. $370.00 V.P. $159.00

R.R. $220.00 R.R. $164.00

V.D. $170.00 C.X. $164.00

V.S. $170.00 B.R. $390.00

R.W. $180.00 M.C. $170.00

V.D. $173.00 M.S. $169.00

AN. $165.00 S.G. $160.00

B.M. $392.00 S.K. $159.00

TA. $165.00 AK. $160.00

W.H. $158.00 JF. $185.00

B.S. $167.00 S.M. $157.00

H.T. $160.50 E.L. $165.00

V.C. $170.00 M.Y. $168.00

J.B. $170.00 P.M $250.00

D. @ M.S. $265.00

Nat. IT J.M. $159.00

Co. $161.00 M.R. $175.00

M.L. $170.00 C.B. $49.00

K.S. $158.00 JY. $385.00

C.Y. $158.50 P.Q. $300.00

J.S. $162.00 Y.P. $410.00

 

 

 

 

 

 
